FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         November 7, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-2119
                                                  (D.C. No. 2:16-CR-03390-KG-1)
ARMANDO VALDEZ-BORJA,                                        (D. N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

       After entering into a plea agreement that included a broad waiver of his

appellate rights, Defendant Armando Valdez-Borja pled guilty to conspiracy to

transport illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I). The district

court accepted his plea and sentenced him to 41 months in prison, which was at the

low end of the sentencing guideline range, followed by two years of supervised

release.




       *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Despite the appeal waiver, Mr. Valdez-Borja has appealed the district court’s

judgment. The government has moved to enforce the waiver under United States v.

Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Discerning no

meritorious issues for appeal, Mr. Valdez-Borja’s attorney filed an Anders brief and a

motion for leave to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967)

(defense counsel may “request permission to withdraw” when counsel

conscientiously examines a case and determines that an appeal would be “wholly

frivolous”). As required by Anders, defense counsel provided Mr. Valdez-Borja with

a copy of the brief. In addition, the Clerk of Court gave him notice of his counsel’s

position and directed him to file a response showing why this court should not

enforce the waiver. The deadline for doing so has passed, with no response.

      After independently and thoroughly examining the record per Anders, see id.,

we agree with the government and defense counsel that Mr. Valdez-Borja’s appeal

waiver was valid. Hahn instructs us to enforce appeal waivers as long as three

conditions are met: (1) the matter on appeal falls within the scope of the waiver;

(2) the defendant knowingly and voluntarily waived his appellate rights; and

(3) enforcing the waiver will not result in a miscarriage of justice. Hahn, 359 F.3d at

1325. All three factors support enforcing the waiver here.

      First, the matter on appeal falls within the scope of the waiver, which

provides:




                                           2
                          WAIVER OF APPEAL RIGHTS

              The defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C.
       § 3742 afford a defendant the right to appeal a conviction and the
       sentence imposed. Acknowledging that, the defendant knowingly
       waives the right to appeal the defendant’s conviction(s) and any
       sentence, including any fine, at or under the maximum statutory penalty
       authorized by law . . . . In addition, the defendant agrees to waive any
       collateral attack to the defendant’s conviction(s) and any sentence,
       including any fine, pursuant to 28 U.S.C. §§ 2241, 2255 . . . except on
       the issue of defense counsel’s ineffective assistance.

Mot. to Enforce (Sept. 19, 2017), Ex. 1 at 6. Second, the motion to enforce pinpoints

numerous excerpts from the plea agreement and the plea hearing that establish Mr.

Valdez-Borja knowingly and voluntarily waived his right to appeal. Finally, we see

nothing to suggest that enforcement of the appeal waiver would cause a miscarriage

of justice.

       Exercising our jurisdiction under 28 U.S.C. § 1291, we grant defense counsel’s

motion to withdraw and dismiss the appeal.


                                           Entered for the Court
                                           Per Curiam




                                          3